Little, J.
Where a claimant of funds in the hands of a garnishee dissolves the garnishment by giving bond with security as required by section 4720 of the Civil Code, and, on the trial of the issue formed on his traverse of the answer of the garnishee, judgment is rendered finding the issue against the claimant, his surety on the bond given to dissolve the garnishment becomes *823thereby bound with the claimant for the payment of the judgment rendered on the garnishment; and where on an appeal from this judgment it appears that the only surety on the appeal bond is the same person who is surety on the bond to dissolve the garnishment, and against whom judgment has already been rendered, the appeal is a nullity; and the trial judge commits no error in dismissing the same, and in refusing to allow the appellant to amend his appeal bond by giving security. Benson v. Shines, 107 Ga. 406, and cases there cited.
Submitted January 31,
Decided February 28, 1901.
Appeal. Before Judge Brinson. Richmond superior court. April term, 1900.
F. T. Lockhart, for plaintiff in error.
D. G. Fogarty, contra.

Judgment affirmed.


All the Justices concurring, except Simmons, O. J., and Cobb, J., absent.